     Case: 1:20-cv-00670-DRC-SKB Doc #: 1 Filed: 08/27/20 Page: 1 of 5 PAGEID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

VALENCIA EVERHART,                              : Case No.:
6269 Stover Ave
Cincinnati, OH 45237                            : COMPLAINT

                 Plaintiff,                     : Jury Demand Endorsed Hereon.

       vs.                                      :

CREDIT VISION, INC.                             :
a foreign corporation
c/o Christopher Falco                           :
4711 Shadywood Lane
Colleyville, TX 76034                           :

                                                :
                 Defendant.


      NOW COMES THE PLAINTIFF, VALENCIA EVERHART, BY AND

THROUGH COUNSEL, RICHARD P. GABELMAN, and for her Complaint against

the Defendant, pleads as follows:

                                     JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                        VENUE

   2. Venue is proper in the Southern District of Ohio as the Defendant conducts business

      in the entire State of Ohio.
                                            1
  Case: 1:20-cv-00670-DRC-SKB Doc #: 1 Filed: 08/27/20 Page: 2 of 5 PAGEID #: 2




                                     PARTIES

3. Valencia Everhart is an individual residing in Cincinnati, Ohio in Hamilton

   County.

4. Credit Vision, Inc. is a foreign corporation that conducts business in the State of

   Ohio.

                          GENERAL ALLEGATIONS

5. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to Appliance Warehouse in the amount of $1,317.00 (“the alleged Debt”).

6. Plaintiff disputes the alleged Debt.

7. On March 23, 2019, Plaintiff obtained her Trans Union credit disclosure and

   noticed Defendant reporting the alleged Debt.

8. On or about June 5, 2019, Plaintiff sent Defendant a letter disputing the alleged

   Debt.

9. On August 7, 2019, CBC Innovis, obtained Plaintiff’s Trans Union credit file.

10.On August 7, 2019, Plaintiff obtained her Trans Union credit disclosure, which

   showed that Defendant failed or refused to flag the account reflected by the alleged

   Debt as disputed, in violation of the FDCPA.

11.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.




                                          2
  Case: 1:20-cv-00670-DRC-SKB Doc #: 1 Filed: 08/27/20 Page: 3 of 5 PAGEID #: 3




12.Defendant had more than ample time to instruct Experian, Equifax, and Trans

   Union to flag its trade line as Disputed.

13.Defendant’s inaction to have its trade line on Plaintiff’s credit reports flagged as

   disputed was either negligent or willful.

14.Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s

   actions. Her credit report continues to be damaged due to the Defendant’s failure to

   properly report the associated tradeline.

   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

15.Plaintiff reincorporates the preceding allegations by reference.

16.At all relevant times, Defendant, in the ordinary course of its business, regularly

   engaged in the practice of collecting debts on behalf of other individuals or

   entities.

17.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in

   this case is a consumer debt.

18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).

19.Defendant's foregoing acts in attempting to collect this alleged debt violated the

   following provisions of the FDCPA:




                                           3
     Case: 1:20-cv-00670-DRC-SKB Doc #: 1 Filed: 08/27/20 Page: 4 of 5 PAGEID #: 4




         a. 15 U.S.C. §1692e(8) by communicating to any person credit information

             which is known to be false or which should be known to be false, including

             failure to report a disputed debt as disputed.

   20.To date, and a direct and proximate cause of the Defendant’s failure to honor its

      statutory obligations under the FDCPA, the Plaintiff has continued to suffer from a

      degraded credit report and credit score.

   21.Plaintiff has suffered economic, emotional, general, and statutory damages as a

      result of these violations of the FDCPA.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.



                                PRAYER FOR RELIEF

      Wherefore, Plaintiff prays for judgment against Defendant for Actual Damages;

Statutory Damages; Damages for pecuniary, economic and emotional damages and loss;

Attorney’s Fees and the costs of this action.



                                    JURY DEMAND

      Plaintiff hereby demands a trial by Jury.




                                                4
    Case: 1:20-cv-00670-DRC-SKB Doc #: 1 Filed: 08/27/20 Page: 5 of 5 PAGEID #: 5




Dated: May 27, 2020                      Respectfully submitted,




                                    /s/Richard P. Gabelman
                                    Richard P. Gabelman, Esq. (#0074642)
                                    6701 Montgomery Road
                                    Cincinnati, Ohio 45213
                                    Email: gabelmanrich@hotmail.com
                                    Attorney for Plaintiff




                                         5
